Citation Nr: 0803924	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The appellant had active service from November 1950 to May 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

Competent medical evidence indicates that the veteran's 
headaches and back complaints in service resolved without 
residual disability and the current disabilities are 
unrelated to military service.  Current pathology was first 
shown years after service and is not shown to be related to 
service. 


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated during active military service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A chronic low back disability was not incurred in or 
aggravated by military service.  38 U.S.C.A.  §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  The 
veteran's representative reported in August 2006, that there 
was no further evidence or argument.  The veteran was 
scheduled for a personal hearing; however, he failed to 
report.  Further, the veteran was notified of the type of 
evidence necessary to establish a disability rating and 
effective date for that disability.  Letters of May 2005 and 
March 2006, provided pertinent notice and development 
information.

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Entitlement to service connection for headaches

The veteran contends that he has residual headaches that 
resulted from an accident that occurred during military 
service, in which he fell from a tri-mobile (taxi).    

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, VA examination was conducted in August 2005 where 
it was concluded that he had tension type headaches.  This 
diagnosis satisfies the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records relate that on September 19, 1951, the veteran was 
seen for headaches complaints.  The diagnosis was possible 
sinusitis.  Sinus X-rays were normal.  Later that month, he 
continued his complaints of headaches.  The examiner noted 
that the veteran was quite vague and inadequate in describing 
his symptoms.  It was further noted that the results of 
psychological testing revealed schizoid tendencies.  The 
examiner indicated that the complaints were probably 
psychogenic.  

In March 1952, he received medical care for a slight 
laceration on the left side of the parietal area of the 
skull.  The examiner considered a possible concussion.  In 
May 1952, the veteran was treated for possible skull and 
lumbar spine injuries.  He reported that he fell out of a 
taxi.  He was noted to have hit his head and a concussion was 
suspected.  Other clinical studies were essentially normal.  
A contusion was noted on the occipital bone.  However, X-rays 
were negative and the examiner indicated that he had 
contusions only.  

In March 1953, he complained of frontal headaches.  The 
veteran reported recurring headaches, twice a week at the May 
1953 examination conducted prior to his separation from 
active duty.  The neurologic system was considered clinically 
normal.  

While there is evidence of inservice treatment and current 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for 
headaches.  Initially, the Board notes that there is no 
objective medical evidence of continuity of symptoms of 
headaches subsequent to service discharge.  In fact, the 
earliest evidence documenting headaches is in 1992, 
approximately 39 years after service discharge.  Private 
medical records dated in 1992 show that the veteran 
complained of headaches and dizziness.  It was noted that 
blood pressure readings were slightly elevated and he was 
prescribed medication for his hypertensive disorder.  A long 
term history of headaches from service was not recorded.  In 
May 1993, he was treated for headaches after a garage door 
fell on his head.  There is no history in these records of 
problems since service, which is significant in resolving 
this claim.  Had he been bothered since service by headaches, 
it is assumed that such history would have been given when 
seeking treatment for headaches.  In view of the negative 
findings on these records, current reports of headaches since 
service are less persuasive. 

The extended period of time before there is clinical evidence 
of headaches is significant; in that it suggests that the 
appellant's in-service problems were acute and transitory in 
nature and resolved without residuals.  See 38 C.F.R. 
§ 3.303.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (appellant failed 
to provide evidence of continuity of symptomatology of low 
back condition).  

The Board is cognizant of the fact that the veteran is 
competent to report a continuing history of headaches.  At 
the VA examination in 2005, he indicated that he initially 
sought treatment for headaches in the 80s.  (He now contests 
this history on the VA examination-but it is noted that 
private records through the 1990'show only isolated 
headaches, usually with some reason evident.)  Thus the first 
objective evidence of headaches is a significant period of 
time subsequent to service discharge.   

More, importantly, the record does not contain any medical 
opinion that would tend to suggest that a chronic headache 
disorder was incurred during military service.  The medical 
records do not include any opinion stating that a headache 
disorder was either incurred in, or aggravated during 
service.  In fact, a VA examiner in August 2005 noted the 
absence of treatment for headaches subsequent to service 
discharge and found that it would require an excessive degree 
of speculation to conclude that the veteran's headache 
disorder is related to his inservice complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  

Entitlement to service connection for low back disability

The veteran also maintains that he has a low back disability 
that resulted from his inservice injury when he fell from the 
taxi.  

Concerning evidence of current disability, VA diagnosis of 
degenerative disc disease (DDD) of the lumbar spine satisfies 
this element.  This finding was made in August 2005.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the veteran initially 
received treatment for back pain in October 1951.  He 
complained of back pain that lasted 3-4 days after playing 
football.  He was advised not to play football until the back 
was better.  No diagnosis was recorded.  As noted above, he 
received treatment for contusion to the lumbar spine in May 
1952.  At that time X-rays revealed no abnormal findings.

However, as with the headache disorder, there is no objective 
evidence of continuity of symptomatology.  The evidence of 
record reveals that low back complaints were not noted 
clinically until 1994, more than 40 years after his 
separation from active duty.  Private medical records relate 
that in February and March 1994, the veteran complained of 
recurring back pain since the 1980s.  A March 1994 X-ray 
report noted relatively flat vertebral bodies compared to the 
generous disc spaces (this was considered developmental, 
which the Board notes is not a disease or injury for VA 
compensation purposes) otherwise there was no significant or 
unusual degenerative or arthritic changes in the discs or 
sacroiliac joints.  The facets also were considered normal.  
In fact, a chronic acquired disability was not shown until 
the 2005 VA examination, when X-ray revealed DDD of the 
lumbar spine.  

Moreover, after reviewing the veteran's claims file, a VA 
examiner in August 2005 concluded that low back disability 
was unrelated to military service.  Reference was made to the 
inservice injury being relatively minor, the inservice 
radiograph that was normal after his fall, and the fact that 
the veteran was able to resume his duties thereafter without 
problems.  The physician also noted the veteran's post 
service job in a warehouse where the work was labor 
intensive.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a low back disability.  
Accordingly, the claim for service connection for a low back 
disability is denied.


ORDER

Service connection for headaches is denied.

Service connection for a low back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


